                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Samuel Clint Blancher,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:16-cv-00106-MOC
                                      )               5:02-cr-00004-MOC
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 13, 2018 Order.

                                               November 13, 2018
